             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

EDWARD LEE BROWN; MARCUS LAMONT
JOHNSON; and LEEANN I. WHITAKER                      PLAINTIFFS

v.                     No. 3:18-cv-177-DPM

OLLIE COLLINS, Chief; BRENT HENDRIX,
Jailer, Osceola Police Department; DICKIE
KENNEMORE, Mayor, Osceola, Arkansas;
OSCEOLA ANIMAL SHELTER; STACY
WARE JAMES; HAROLD JAMES; RONNIE
WILLIAMS, Detective; VINCENT
SCATIGNA, Officer; JAMES BAKER, Osceola
City Council Member; LINDA WATSON,
Osceola City Council Member; SANDRA
BEARD, Osceola City Council Member; DOT
POLLOCK, Osceola City Council Member;
TYLER DUNEGAN, Osceola City Council
Member; SALLY WILSON, Osceola City
Council Member; TOM SCRIVNER, Officer,
Osceola Police Department; and WANDA C.
MERRITT, Field Officer Director, U.S.
Department of Housing                              DEFENDANTS

                           JUDGMENT
     1. Plaintiffs Johnson and Whitaker are dismissed without
prejudice.
     2. Brown's claims against Collins, Hendrix, Kennemore, Baker,
Watson, Beard, Pollock, Dunegan, Wilson, Scrivner, Merritt, Mr. and
Mrs. James, and Osceola Animal Shelter are dismissed without
prejudice.
     3. Brown's claims against Williams and Scatigna are dismissed
with prejudice.
     4. The Court retains jurisdiction until 20 March 2020 to enforce
the Brown/Williams/Scatigna settlement.



                                      D.P. Marshall Jr.
                                      United States District Judge

                                        3   7r.h1.vr,/\,y   ~ o~o
                                                      '




                                -2-
